 KELLER FISHING AND PACKING COMPANY163the finishing, and soft iron inspection department ; the night crewforeman ; the pattern, casting, core making, furnace, hard iron trim-ming and inspecting, annealing, grinding, yard labor and maintenancedepartment foremen, and the molding department foreman and as-sistant foreman and other supervisors, within the meaning of theAct, as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the Act, the aforesaid labororganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.FELLER FISHING AND PACKING COMPANYandORCAS ISLAND CANNERYLOCAL INDUSTRIAL UNION No. 1767, CIOandINTERNATIONAL AS-SOCIATION OFMACHINISTS, LOCAL LODGE No. 239.CasesNos.19-RC-714 and 19-RC-784.July 12, 1951Decision,Order,and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHoward A. McIntyre, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.Orcas Island Cannery Local Industrial Union No. 1767, CIO,hereinafter called CIO, the Petitioner in Case No. 19-RC-714, seeksto represent a unit of production and maintenance employees at theEmployer's Deer Harbor, Orcas Island, Washington, fish cannery.'IFishermen and Allied Workers Division,International Longshoremen's andWare-housemen'sUnion,Local No. 3-51, moved to intervene at the hearing.As this labororgenization was not,in compliance with the filing requirements of Section 9 of the Actat tltr time of the hearing, and has no contractual relationship with the Enrployer, thehearing officer correctly denied the motionBrewer & Brewer Sons. Inc.,85 NLRB 387.2 In Its petition,CIO excluded machinists ; however, at the hearing CIO took the sameposition as inColumbia River Packers Association,Inc , et al , 94NLRB 1303, and seeksto represent a plant-wide unit95 NLRB No. 21.901974-52-vol 95-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists, Local Lodge No. 239, here-inafter called IAM, the Petitioner in Case No. 19-RC-784,seeks torepresent a unit of machinists, iron chink men, fillermen,reform men,skinnerand bonermen, seamermen, cannery mechanics,and mechanicalhelpers at the Employer's Deer Harbor, Orcas Island, Washington,fish cannery.CIO opposes the unit sought by IAM on the ground that a plant-wide unit is the only appropriate unit.3Although the record is notclear on the point, it appears that the employees in the unit soughtby IAM have been included in a plant-wide unit heretofore representedby InternationalLongshoremen's andWarehousemen'sUnion 4There has never been a machinists' unit at the Employer's cannery.The employees in the unit sought by IAM are engaged primarily inrepairingand maintaining various production machines in the Em-ployer's cannery.They served no apprenticeship, and were trainedby the Employer on the job, having previously been engaged in workon the Employer's boats. Production workers also work as machinists'helpers.There is no adequate basis in the present record for a finding thatthe employees sought by IAM are a craft group, nor does any otherground appear for finding that they may constitute a separate appro-priate unit.'We shall, accordingly, dismiss the petition in Case No.19-RG784.In Case No. 19-RC-714, we find that all productionand maintenanceemployees including machinists, iron chink men, fillermen, reformmen, skinner and bonermen, seamermen,cannery mechanics, andmechanical helpers, at the Employer's. Deer Harbor, Orcas Island,Washington, fish cannery, but excluding office, clerical, and profes-sionalemployees, and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.OrderIT IS HEREBY ORDERED that the, petition in Case- No. 19-RG784 ,'be,and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]8 The Employer was not represented at the hearing.* The parties offered no evidence as to the duties of the employees involvedherein, andagreed that the evidence of record inColumbia River PackersAssociation, Inc., et al.,supra,was applicable to the Employer's operations.8 SeeRice-Stim Dry Goods Company,85 NLRB 541.